Citation Nr: 0316996	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-09 504	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.	Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.	Entitlement to an effective date prior to January 31, 
2001 for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

K. Y. McLeod-Poole, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claim of entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss and granted the veteran's claim of entitlement 
to service connection for tinnitus, evaluated as 10 percent 
disabling, effective January 31, 2001.  In January 2003, the 
veteran, sitting at the RO, testified in a videoconference 
hearing with the undersigned in Washington, D.C. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development is warranted prior to consideration 
of his case.  

During his January 2003 Board hearing, the veteran testified 
that he believed his service-connected bilateral hearing loss 
had worsened since VA last examined him in April 2001.  Thus, 
the Board believes he should be afforded a new VA 
examination.

Also, because the record reflects that the VARO has not yet 
notified the veteran of the VCAA and its effect on his claims 
or considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.

2.	VA audiological and ear disease 
examination(s) should be conducted by a 
specialist in ear disorders to determine 
the current severity of the veteran's 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  A complete rationale 
should be provided for all opinions 
offered.  The claims file should be made 
available to the examiner in conjunction 
with the examination(s) and the 
examination report(s) should indicate if 
the claims file was reviewed.  

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied

4.	Thereafter, the RO should readjudicate the 
veteran's claims for a compensable 
evaluation for bilateral hearing loss and 
an effective date earlier than January 31, 
2001 for the grant of service connection 
for tinnitus.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2001 statement of the case (SOC) 
regarding a compensable evaluation for 
bilateral hearing loss and the December 
2001 SOC regarding the earlier effective 
date claim.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




